Fourth Court of Appeals
                               San Antonio, Texas
                                    February 11, 2014

                                  No. 04-13-00847-CV

                            IN THE INTEREST OF B.A.E.,

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-00095
                         Honorable Dick Alcala, Judge Presiding


                                     ORDER
       The Appellant’s Agreed First Motion to Extend Time to File Brief is GRANTED. The
appellant’s brief is due on March 3, 2014.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court